Citation Nr: 0739124	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  02-08 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg and knee, currently evaluated 
as 10 percent disabling for instability and subluxation, and 
10 percent disabling for arthritis with limitation of motion.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

In October 2003 the Board denied an increased rating for the 
veteran's gunshot wound residuals, and reopened and remanded 
a claim for service connection for a back condition so that 
pertinent private medical records could be obtained.  In 
December 2004 the Court of Appeals for Veterans Claims (CAVC) 
vacated the Board's decision on the gunshot wound issue and 
remanded it to afford the veteran consideration of an 
additional rating under 38 C.F.R. §§ 4.56 and 4.73 for any 
possible muscle injury.  In accordance with the CAVC order, 
in April 2005 the Board remanded the matter to the RO for a 
VA examination to address the veteran's current status to 
include any muscle injury, and for other records.

In March 2007 the matter was returned to the Board and the 
Board found that the VA examination conducted pursuant to the 
April 2005 remand was insufficient, unacceptable, and 
contrary to the intent of that remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board ordered another VA 
examination.  In May 2007 that examination was completed.  
The claim has since been returned to the Board and is now 
ready for appellate disposition.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1. The veteran's right knee and leg injury is not manifested 
by moderate instability or subluxation.

2.  The veteran's right knee and leg injury residuals are 
manifested by flexion better than 30 degrees, and extension 
better than 15 degrees.

3.  Prior to the award of a separate rating effective 
December 1, 2002, the veteran's right knee and leg injury was 
not manifested by arthritis causing a compensable limitation 
of motion.

4.  The residuals of the veteran's gunshot wound of the right 
knee and leg approximate a slight, but not moderate, muscle 
injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability or subluxation of the right knee and leg are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 7805, 5257 
(2007); VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

2.  The criteria for a rating in excess of 10 percent for 
arthritis which causes limitation of motion of the right knee 
and leg are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  



3.  Prior to the award of a separate rating effective 
December 1, 2002, the criteria for separate ratings for 
arthritis which causes limitation of motion and for 
instability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2007); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

4. The criteria for a separate schedular disability rating of 
zero percent, but no higher, under the schedule of ratings 
for muscle injuries have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 
4.56, 4.73, Diagnostic Code (DC) 5314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
residuals of a gunshot wound of the right knee and leg.  

Historically, the veteran was originally awarded service 
connection for residuals of a gunshot wound of the right knee 
and leg in July 1987 and was assigned a noncompensable 
rating.  In a December 2001 rating decision, the subject of 
this appeal, the rating was increased to 10 percent under DC 
7805, a scar code, which in turn, rates based on limitation 
of function.  The 10 percent rating was awarded under DC 5257 
based on slight instability and subluxation, and pain.  In 
March 2004 the veteran was awarded a separate 10 percent 
rating his right knee and leg injury, based on a diagnosis of 
traumatic arthritis of the right knee with limitation of 
motion, effective December 1, 2002.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  It is further noted that on three 
occasions during the course of this appeal the veteran was 
awarded a temporary evaluation 100 percent for his right knee 
and leg injury, and evidence dated from within these periods 
will not be considered as the veteran was already receiving 
the maximum rating allowed during those times.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There 
are a number of diagnostic codes of potential applicability 
to the veteran's claim.  Each code will be discussed below.  
Further, in previous remands the Board contemplated the 
possibility of ratings for the orthopedic, muscular, 
neurological, and dermatological manifestations of the 
veteran's gunshot wound residuals.  Each of these will be 
addressed by the decision below.  

As noted, the veteran's right knee and leg injury has been 
assigned a 10 percent evaluation under DC 5257 via DC 7805, a 
scar code that rates based on limitation of function.   While 
the criteria for evaluating service-connected scars were 
amended during the pendency of this appeal, effective August 
30, 2002, DC 7805 was not affected by the change and is the 
same under both the old and new versions.  See 67 Fed. Reg. 
49590 (July 31, 2002).  Diagnostic code 5257 evaluates 
impairment of the knee based on recurrent subluxation or 
lateral instability. Under Diagnostic Code 5257, knee 
impairment with "slight" recurrent subluxation or lateral 
instability is assigned a 10 percent rating. A 20 percent 
rating is assigned if there is "moderate" recurrent 
subluxation or lateral instability. See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2007).  

The evidence here does not support a finding of moderate 
recurrent subluxation or lateral instability.  At the May 
2007 VA examination, the February 2006 VA examination, and 
the March 2001 VA examination, the veteran's knee was found 
to be stable.  Subluxation was not found at any of the VA 
examinations.  The only evidence to the contrary is a 
November 2000 treatment note which found the veteran had 
"[n]oticable M-L instability" and "slight A-P laxity."  
The Board cannot construe this single finding as  evidence of 
"recurrent" subluxation or instability, or that on the 
whole the veteran manifests "moderate" instability or 
subluxation.  As such, the veteran is not entitled to a 
rating in excess of the 10 percent currently assigned under 
DC 5257. 

As discussed above, in addition to the 10 percent he is 
receiving for instability and subluxation, the veteran is 
also currently in receipt of a 10 percent rating for 
arthritis based on limitation of motion.  In VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  

The veteran has been assigned a 10 percent rating through DC 
5010, the code for traumatic arthritis, which, in turn, rates 
under DC 5003.  Diagnostic code 5003 applies to degenerative 
arthritis, and provides ratings based on the limitation of 
function.  Diagnostic code 5003 itself does not allow for a 
rating in excess of 10 percent unless two or more joints are 
involved, but the pertinent diagnostic codes for limitation 
of function are DC 5260 for limitation of flexion, and DC 
5261 for limitation of extension.  Under DC 5260, a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 10 percent evaluation is warranted where 
flexion is limited to 45 degrees, and a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  As for extension, a 20 percent evaluation is 
warranted under DC 5261 where extension is limited to 15 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees, and a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.  

The evidence here does not support a rating of 20 percent 
based on either flexion or extension.  As for flexion, at the 
May 2007 VA examination, flexion was to 90 degrees.  At the 
February 2006 VA examination, flexion was zero to ninety 
degrees.  A February 2003 private medical record noted 
flexion was zero to 100 degrees.  At the March 2001 VA 
examination flexion was also zero to 100 degrees actively.  
As for extension, at the May 2007 VA examination, extension 
was zero to 90 degrees.  In February 2003 the veteran was 
noted to have "full extension actively and passively."  At 
the March 2001 VA examination the veteran's passive range of 
motion was zero to 140 degrees.  In November 2000 he had only 
a "slight" limitation of motion in that he was 5 degrees 
from full extension.  For all of these reasons, the veteran 
is not entitled to a rating in excess of the 10 percent 
currently assigned based on limitation of motion.

The Board further finds that prior to December 1, 2002, the 
evidence did not support a separate rating  for arthritis 
with limitation of motion.  The General Counsel has stated 
that if a veteran does not meet the criteria for a 0 percent 
rating under Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998), 53 Fed. Reg. 56704 (1998).  Here, x-ray 
results from November 2000 showed right knee arthritis, while 
x-ray results from the March 2001 VA examination did not show 
arthritis.  Nevertheless, even conceding the existence of 
arthritis during this time, the evidence does not support a 
compensable level of limitation of function, as is required 
for the separate evaluation.  Given the ranges of motion of 
flexion and extension from November 2000 and March 2001 as 
described above, the noncompensable evaluation levels were 
not even met for either flexion or extension.  As such, the 
veteran is not entitled to separate ratings for arthritis 
with limitation of motion and for instability prior to 
December 1, 2002.  

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the veteran's 
knee, given his ranges of motion.  DC 5258 is applicable 
where there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain and effusion into the 
joint.  There have been mixed findings of effusion.  No 
effusion was found in May 2007, February 2003, March 2001, or 
November 2000.  However, "mild effusion" was noted in June 
2004 and "slight effusion" was found in February 2006.  
Despite this, as there has not been a finding of dislocated, 
semilunar cartilage in the medical evidence, the Board does 
not find that DC 5258 can provide the basis for an increased 
rating.  DC 5259 is not applicable because it does not allow 
ratings in excess of 10 percent.  DC 5262 has not been raised 
by the medical evidence and DC 5263 also does not provide for 
a rating in excess of 10 percent.    

There are also no remaining scar codes applicable to the 
veteran's disability.  As noted above, the veteran is 
currently receiving one of his 10 percent evaluations via DC 
7805, a scar code that rates based on limitation of function.  
As was also noted above, the scar codes were revised during 
the pendency of this appeal.  Taking them in numerical order 
under the current version of the codes, DC 7800 is not 
applicable because the scars do not involve disfigurement of 
the head, face, or neck.  DC 7801 and DC 7802 are also not 
applicable because the veteran's scars do not meet the 
measurement requirements for their application, according to 
the May 2007 and February 2006 VA examination results.  DC 
7803 is not applicable because both the May 2007 and February 
2006 examiners found that the scars are stable.  DC 7804 is 
not applicable because the May 2007, the February 2006, and 
the March 2001 VA examiners found that while the veteran's 
scars are superficial, they have never been found to be 
painful.    

Under the previous version of the scar codes, DC 7800 also 
applied to disfigurement of the head, face, or neck, and is 
not applicable.  DC 7801 and  DC 7802 applied to scars 
resulting from burns, and are not applicable here.  DC 7803 
is not applicable because the veteran's scar has not been 
shown to be poorly nourished or subject to repeated 
ulceration.  DC 7804 was not changed and is not applicable 
because the veteran's scars have not been shown to be 
painful.

Thus far, the Board has determined the veteran is not 
entitled to an increased rating for residuals of his gunshot 
wound based on orthopedic manifestations or dermatological 
manifestations.  As noted previously, in prior remands the 
Board contemplated the possibility of ratings based on 
neurological manifestations and muscular manifestations as 
well.  An increased or separate rating cannot be granted 
based on neurological manifestations as the medical record 
has never shown the existence of any nerve damage related to 
the veteran's gunshot wound.  The May 2007 VA examiner found 
that any neurological symptomatology is related to the 
veteran's back condition, and not his gunshot wound.  The 
examiner further found no evidence of nerve damage in the 
veteran's right leg.  The February 2006 VA examiner found no 
sensory deficits, and no neurological deficits associated 
with the veteran's right leg.
 
A separate rating can, however, be assigned based on the 
muscular manifestations of the veteran's gunshot wound.  
Damage to the veteran's muscle had not been adequately 
evaluated prior to the May 2007 VA examination.  The May 2007 
VA examiner found that the vastus medialis and the vastus 
lateralis muscles were affected by the gunshot wound.  As 
there is some implication of some muscle involvement, the 
Board will assign a separate rating based on a slight injury.

A slight disability of the muscle is defined in the 
regulations as follows: (i) Type of injury. Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint. Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).  A slight muscle disability is 
assigned a noncompensable rating under all diagnostic codes 
pertaining to muscle injuries of the foot and leg and the 
pelvic girdle and thigh.  The Board has applied DC 5314 to 
the veteran's muscle injury as it appears to most closely 
approximate the muscles involved.  

A higher evaluation is not warranted unless the muscle injury 
is shown to be "moderate."  A "moderate" injury is defined 
in the regulations as follows: (i) Type of injury. Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56 (d)(2).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Here, the evidence does not support a finding of a moderate 
muscle injury.  The May 2007 VA examiner found the veteran's 
injury is superficial and was not a through-and-through 
injury to the muscle.  There was no tissue loss found when 
compared to the left leg.  There was no tendon damage.  There 
was no evidence of loss of deep fascia or muscle substance.  
There is no impairment of the muscle tonus.  There is no 
impairment of muscle function.  There is no obvious loss of 
knee function secondary to the muscle injury.  The veteran 
had normal muscle strength.  There was no muscle herniation.  
The VA examiner found no evidence of infection, any type of 
fracture, sloughing of soft parts or intermuscular binding.  
The scars were minimal.  The February 2006 VA examiner found 
no evidence of muscle dysfunction.  As for the history of the 
wound, the record reflects, in the parties' December 2004 
joint motion for a remand before the CAVC for example, that 
the gunshot wound had completely healed by the time of his 
separation from service in October 1978, and was not 
considered to be disabling.  For all of these reasons, the 
Board finds the veteran's muscle injury at this time can, at 
most, be characterized as "slight," and that a separate 
noncompensable rating in this regard is justified.  

In reaching all of these conclusions, The Board has 
considered the possibility of an increased rating based on 
functional loss due to pain, weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, the 
objective medical evidence does not support an increase in 
this regard, particularly because both the December 2001 and 
the March 2004 rating decisions that granted the veteran his 
separate 10 percent ratings specifically included pain as a 
basis for each of the evaluations.  The Board additionally 
finds that the veteran's current 10 percent ratings account 
for his pain as a review of the entire medical record does 
not reveal that the veteran meets even a noncompensable  
evaluation for either flexion or extension, and the 
preponderance of the evidence is actually against the 10 
percent currently assigned for instability and subluxation.  
The objective DeLuca findings made by the VA examiners in 
this matter also do not support an increase.  The May 2007 VA 
examiner found the veteran had pain on extension at 90 
degrees.  A repetition of three produced pain, weakness, a 
lack of endurance, fatigue, and incoordination, but there was 
no additional loss of range of motion due to this.  The 
February 2006 VA made similar findings on a repetition of 
five, but also found "[n]o evidence of functional 
dysfunction secondary to veteran's residuals of gunshot wound 
disability."  The March 2001 VA examiner found the veteran 
had pain at the extremes of flexion and extension, and had 
pain on prolonged walking and standing, but made no objective 
findings of any loss of range of motion due to pain.  

For all of the reasons described above, the Board finds the 
veteran is appropriately compensated for the level of 
disability caused by the residuals of the gunshot wound to 
his right knee and leg by the 10 percent he is currently 
receiving for instability and subluxation, the 10 percent he 
is currently receiving for arthritis with limitation of 
motion, and the 10 percent awarded by this decision for his 
slight muscle injury.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2001, March 2003, May 2005, March 2006, and March 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of March 2007 specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The letters of March 2006 and March 2007 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his increased rating claims be granted, pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a hearing before the Board.  He 
was afforded VA examinations in March 2001, February 2006, 
and May 2007.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  As previously discussed, a VA medical opinion 
has been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for instability or 
subluxation of the veteran's right knee and leg is denied.

An evaluation in excess of 10 percent for arthritis which 
causes limitation of motion of the veteran's right knee and 
leg is denied.

A separate rating for arthritis with limitation of motion 
prior to December 1, 2002, is denied.

Entitlement to a noncompensable disability rating, but no 
higher, for a slight muscle injury of the veteran's right leg 
and knee is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


REMAND

As for the veteran's remaining claim for entitlement to TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue of entitlement to service connection for a 
back condition.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1990) (issues are inextricably intertwined when they are 
so closely tied together that a final Board decision cannot 
be rendered unless all are adjudicated).  That is, resolution 
of the TDIU claim is dependent upon resolution the issue of 
service connection for the back condition.  

In October 2003, the Board reopened the veteran's claim for 
service connection for a lumbar spine disability, and 
remanded the claim for records and the issuance of a 
supplemental statement of the case on this issue.  This claim 
has been pending ever since.  In the April 2005 remand, the 
Board noted that it does not have jurisdiction over the 
lumbar spine claim since the claim was remanded to the RO in 
October 2003.  In the March 2007 remand, the Board found that 
no action had yet been taken on the lumbar spine claim, and 
referred the issue to the RO.  The Board now finds that the 
development ordered by the October 2003, to include the 
issuance of a supplemental statement of the case, has still 
not been accomplished.  In an October 2007 brief, the 
veteran's representative asks the Board to defer adjudication 
of the veteran's claim for TDIU pending the resolution of the 
back claim.  The veteran's representative notes that the 
veteran has alternatively argued that he is unemployable due 
to his back and knee problems.  As development of the back 
condition is not complete, the Board agrees and will not 
adjudicate the veteran's claim for entitlement to TDIU at 
this time. 
 
Accordingly, the case is REMANDED for the following action:

1.  Comply with the Board's October 2003 
remand directives pertaining to the 
veteran's claim for entitlement to 
service connection for a lumbar spine 
disability.

2.  When the development of the veteran's 
claim for entitlement to service 
connection for a lumbar spine disability 
has been completed, the veteran's claim 
for TDIU should be reviewed by the RO.  
If the claim for TDIU remains denied the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


